Citation Nr: 1542802	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  05-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
 
3.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to September 1980 in the Army and from October 3, 1983 to June 9, 1989 in the Marines Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's request to reopen a claim for service connection for residuals of a back strain as well as a claim for service connection for arthritis of the knee.

The Board has reviewed the Veteran's electronic file, including Virtual VA and Veterans Benefits Management System (VBMS) and has considered the documents contained therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had been previously scheduled for a videoconference hearing before the Board in September 2012, but he withdrew that request prior to the hearing.  
In response to a subsequent March 2015 supplemental statement of the case, the Veteran submitted a March 2015 VA Form 9 renewing his request for a videoconference hearing before a Member of the Board.  Therefore, the Veteran should be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before a Veterans Law Judge of the Board at the local Regional Office, following the usual procedures under 38 U.S.C.A. § 7107  (West 2002) and 38 C.F.R. § 20.704  (2015). The Veteran must receive notice of the hearing at his current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




